Case: 16-60715    Document: 00514196334    Page: 1   Date Filed: 10/16/2017




                       REVISED October 16, 2017

        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT

                                                                   United States Court of Appeals

                                 No. 16-60715
                                                                            Fifth Circuit

                                                                          FILED
                                                                  September 25, 2017

CREATIVE VISION RESOURCES, L.L.C.,                                   Lyle W. Cayce
                                                                          Clerk
             Petitioner Cross-Respondent

v.

NATIONAL LABOR RELATIONS BOARD,

             Respondent Cross-Petitioner




                On Petition for Review and Cross-Application
                    for Enforcement of an Order of the
                      National Labor Relations Board


Before KING, PRADO, and SOUTHWICK, Circuit Judges.
KING, Circuit Judge:
      Creative Vision Resources, L.L.C., succeeded another company as the
staffing provider for garbage trucks in New Orleans. It set its own initial terms
and conditions of employment instead of bargaining with the incumbent union.
The union filed an unfair-labor-practice charge against Creative, alleging
violations under Section 8(a) of the National Labor Relations Act. The
administrative law judge concluded, among other things, that Creative was not
a “perfectly clear” successor and accordingly was within its right to set initial
terms and conditions. The National Labor Relations Board reversed. Creative
     Case: 16-60715       Document: 00514196334         Page: 2     Date Filed: 10/16/2017



                                       No. 16-60715
petitions this court for review, while the Board seeks enforcement of its order.
We deny Creative’s petition and grant the Board’s petition to enforce.
            I.   FACTUAL AND PROCEDURAL BACKGROUND 1
       Richard’s Disposal is a trash-collection company in the greater New
Orleans area. Since 2007, Local 100, United Labor Unions has represented the
“hoppers” who ride on the back of Richard’s Disposal’s garbage trucks and pick
up trash cans. Until early June 2011, the hoppers were employed by a labor-
supply company called Berry III.
       Dissatisfied with Berry III’s management practices, Richard’s Disposal’s
vice president, Alvin Richard III, decided to form Creative Vision Resources,
L.L.C. (“Creative”), to become the new hopper supplier. These unsatisfactory
practices, according to the Board’s decision, included Berry III’s “treatment of
the hoppers as independent contractors,” which meant “Berry III paid the
hoppers a flat rate of $103 per day with no overtime, and made no deductions
for taxes or social security.”
       To prepare for the transition from Berry III to Creative, which was
scheduled to take place on May 20, 2011, Richard prepared an employee
handbook and safety manual. He also put together employment applications,
which, along with federal and state tax forms, were to be distributed to current
Berry III hoppers. Richard then personally distributed these applications
along with tax forms to about 20 hoppers. He informed them that joining
Creative would mean changes in the terms and conditions of their employment,
including $11-per-hour pay with overtime and the deduction of taxes and social
security from their paychecks.




       1We draw most of our discussion of the history of the dispute from the decisions of the
Board and the administrative law judge. See Creative Vision Res., LLC, 364 N.L.R.B. No. 91
(2016).
                                              2
    Case: 16-60715    Document: 00514196334     Page: 3   Date Filed: 10/16/2017



                                 No. 16-60715
      Richard also asked a Berry III hopper named Eldridge Flagge to help
him pass out applications. Flagge passed out approximately 50 applications
and tax forms between mid-May and June 1. Richard testified that he told
Flagge of the new terms and conditions; Flagge denied he was told and testified
he did not tell the hoppers of the changes in the prospective terms of
employment.
      Regardless, some of the hoppers learned of the changed terms. One
hopper, Anthony Taylor, testified that the hoppers knew of the new pay rate
before June 2 because “we all congregate out there in the morning. We been
knowing that.” A Union official also testified that at least one hopper asked her
about the $11-per-hour pay rate. When she asked who told them about the pay
cut, “they said they just hear it. They had not heard from any authorized
personnel.”
      Relevant here, Creative’s employee-selection process was not rigorous.
Once Berry III hoppers filled out the application and tax forms, they were
hired. Creative did not interview candidates, review qualifications, or check
references. Rather, Richard acknowledged that he (and thus Creative)
intended to offer a job to any Berry III hopper who applied.
      No transition occurred on May 20 because Creative had not received
enough applications to fully staff its operations. By June 1, though, Creative
had about 70 completed applications from the Berry III hoppers. At this point,
Richard’s Disposal cancelled its contract with Berry III. Creative was to start
as the new hopper supplier the next day. As the Board found, Creative directly
told the hoppers about the new terms on the morning of June 2:
      At approximately 4 a.m., the hoppers assembled in the yard as
      usual, to await assignment to a truck. They were met by former
      Berry III supervisor, Karen Jackson, whom Richard had hired on
      June 1. Jackson informed all of the hoppers present that “[t]oday
      is the day you start working under Creative Vision.” Jackson then
                                       3
    Case: 16-60715     Document: 00514196334     Page: 4   Date Filed: 10/16/2017



                                  No. 16-60715
      explained to them the terms under which they would be working,
      including, among other things, the $11-per-hour pay rate, the
      deduction of Federal and State taxes, and a number of new
      employment standards and safety rules. Some of the hoppers
      refused to work upon learning of the new terms. A sufficient
      number of hoppers remained, however, to staff the trucks. Thus,
      on its first day of operations, [Creative] supplied 44 hoppers to
      Richard’s Disposal, all of whom were formerly employed by
      Berry III.
      Two days later, on June 4, Creative distributed an employee handbook
setting out new rules and employment standards. Then, on June 6, after
learning that Creative had replaced Berry III and retained the incumbent
employees, the Union hand delivered a letter to Creative demanding that it
recognize the Union as the hoppers’ exclusive representative for collective-
bargaining purposes. Creative did not reply.
      Shortly thereafter, the Union filed an unfair-labor-practice charge
against Creative. Acting on behalf of the Board’s Acting General Counsel, a
Board Regional Director investigated and issued a complaint in March 2012.
The dispute proceeded to a two-day trial, after which the administrative law
judge (“ALJ”) concluded that Creative violated subsections 8(a)(1) and (5) of
the National Labor Relations Act (the “Act”) by refusing to recognize the Union.
He also concluded that Creative was not a perfectly clear successor because it
“did not fail to communicate candidly with the hoppers” about its intent to set
initial terms. As such, Creative did not violate the Act by setting initial terms.
      In making this determination, the ALJ relied on the fact that Richard
communicated the initial terms of employment to approximately 20 hoppers in
May and that a rumor spread among the hoppers that Creative would be
paying $11 per hour. The ALJ also heavily relied on Creative’s June 2
announcement of initial terms to the hoppers who were assembled for work
and were awaiting assignment.
                                        4
    Case: 16-60715    Document: 00514196334          Page: 5   Date Filed: 10/16/2017



                                  No. 16-60715
      The Board disagreed with the ALJ in part. It upheld the ALJ’s finding
that Creative was a successor and therefore violated subsections 8(a)(1) and (5)
by refusing to recognize and bargain with the Union. It also concluded that
Creative was a perfectly clear successor and had violated the Act by
unilaterally imposing initial terms and conditions of employment. In its
analysis, the Board looked only to Creative’s communications on or before
June 1, concluding the June 2 announcement was untimely. The Board
concluded    that    Creative’s    pre-June      2      communications—Richard’s
communication of new terms to 20 hoppers, the rumors that reached an
unknown number of hoppers, and the inclusion of tax forms with the
applications—were insufficient. The Board concluded that the limited notice
from these communications “did not negate the inference of probable
continuity of employment of the remaining 50 Berry III hopper applicants, who
lacked knowledge that their wages and benefits would be reduced.”
      One Board member dissented. He concluded that the hoppers were not
formally hired until June 2, when they boarded the trucks, so he would have
“examine[d] what [Creative] communicated to the hoppers on or before June 2.”
To him, then, the 4:00 a.m. June 2 meeting was enough to give notice of new
terms of employment. Even if it were not, though, the tax forms attached to
the applications were sufficient in his view because the hoppers did not pay
income taxes when employed by Berry III. Finally, Creative’s bargaining
obligation was not triggered, and it could therefore unilaterally set new terms
of employment, until June 6, the date the Union made its bargaining demand.
      Creative now petitions this court for review, while the Board seeks to
have its order enforced. Creative does not contest the Board’s holding that
Creative violated subsections 8(a)(1) and (5) of the Act by refusing to recognize
and bargain with the Union. “[W]hen an employer does not challenge a finding
of the Board, the unchallenged issue is waived on appeal, entitling the Board
                                       5
    Case: 16-60715     Document: 00514196334       Page: 6   Date Filed: 10/16/2017



                                    No. 16-60715
to summary enforcement.” Sara Lee Bakery Grp. v. NLRB, 514 F.3d 422, 429
(5th Cir. 2008). Thus, the Board is entitled to summary enforcement of the
uncontested parts of its order.
                              II.    DISCUSSION
      Creative makes three main arguments, two of which relate to the
applicability of the perfectly clear successor doctrine. Creative first argues the
Board erred by concluding Creative was a perfectly clear successor and thus
could not set initial terms and conditions of employment without bargaining
with the Union. Creative next argues that it did not violate its bargaining
obligation because at the time Creative unilaterally set terms, the Union had
not sent a bargaining demand. Finally, it argues that the complaint against it,
issued on behalf of the Board’s former Acting General Counsel, was invalid.
      We review the Board’s “legal conclusions de novo and its ‘factual findings
under a substantial evidence standard.’” Flex Frac Logistics, L.L.C. v. NLRB,
746 F.3d 205, 207 (5th Cir. 2014) (quoting Sara Lee Bakery, 514 F.3d at 428).
“Substantial evidence is that which is relevant and sufficient for a reasonable
mind to accept as adequate to support a conclusion. It is more than a mere
scintilla, and less than a preponderance.” El Paso Elec. Co. v. NLRB, 681 F.3d
651, 656 (5th Cir. 2012) (emphasis removed). “We may not reweigh the
evidence, try the case de novo, or substitute our judgment for that of the Board,
‘even if the evidence preponderates against the [Board’s] decision.’” Id. (quoting
Brown v. Apfel, 192 F.3d 492, 496 (5th Cir. 1999)). This does not mean our
review is pro forma (i.e., it is not merely a “rubber stamp”). NLRB v. Arkema,
Inc., 710 F.3d 308, 314 (5th Cir. 2013). We must find the supportive evidence
to be substantial. Id. at 314–15. On the law, the Board’s “interpretation of the
NLRA will be upheld ‘so long as it is rational and consistent with the Act.’”
D.R. Horton, Inc. v. NLRB, 737 F.3d 344, 349 (5th Cir. 2013) (quoting Litton
Fin. Printing Div. v. NLRB, 501 U.S. 190, 201 (1991)).
                                         6
    Case: 16-60715     Document: 00514196334       Page: 7   Date Filed: 10/16/2017



                                   No. 16-60715
          a. “Perfectly Clear” Successor
      We begin our analysis of whether Creative was a perfectly clear
successor with the relevant statutory language. Section 8(a) of the Act provides
that “[i]t shall be an unfair labor practice for an employer . . . to interfere with”
or “restrain” protected union and organization rights or “to refuse to bargain
collectively with the representatives of his employees.” 29 U.S.C. § 158(a)(1),
(5). The employees’ representative is determined by a “majority of the
employees” in the appropriate bargaining unit. Id. § 159(a). Under the Act,
when an employer qualifies as a “successor” to another, it is “bound to
recognize and bargain with the union” that represented its predecessor’s
employees. NLRB v. Burns Int’l Sec. Servs., Inc., 406 U.S. 272, 284 (1972).
      That bargaining obligation, though, does not mean every successor must
abide by its predecessor’s terms and conditions of employment. The Supreme
Court in Burns rejected a Board rule requiring just that, instead holding that
“a successor employer is ordinarily free to set initial terms on which it will hire
the employees of a predecessor.” Id. at 294. No obligation to bargain before
setting initial terms arises in most situations because it will normally not be
evident whether the union will retain majority status until after the successor
has hired a full complement of employees. Id. at 295. Further, the Court
expressed concern that “[s]addling” a successor “employer with the terms and
conditions of employment contained in the old collective-bargaining contract
may make [beneficial] changes impossible and may discourage and inhibit the
transfer of capital.” Id. at 288. The Board’s rejected rule would have been
inconsistent with “[t]he congressional policy manifest in the Act,” which “is to
enable parties to negotiate for any protection either deems appropriate, but to
allow the balance of bargaining advantage to be set by economic power
realities.” Id.


                                         7
    Case: 16-60715     Document: 00514196334      Page: 8    Date Filed: 10/16/2017



                                  No. 16-60715
      The Burns Court also identified a narrow exception to that rule, which
applies when “it is perfectly clear that the new employer plans to retain all of
the employees in the [bargaining] unit and in which it will be appropriate to
have [it] initially consult with the employees’ bargaining representative before
[it] fixes terms.” Id. at 294–95. Thus, two types of successors emerged from
Burns: an “ordinary” successor, who is “free to set initial terms on which it will
hire the employees of a predecessor,” and a “perfectly clear” successor, who
must bargain with the employees’ union before changing terms to which its
predecessor had agreed. See id.
      Shortly after Burns, the Board decided Spruce Up, where it tried to set
boundaries for the perfectly clear exception. See Spruce Up Corp., 209 N.L.R.B.
194, 195 (1974), enforced, 529 F.2d 516 (4th Cir. 1975). In Spruce Up, the Board
focused not only on whether the successor intended to retain its predecessor’s
employees, but also on whether the incumbent employees would accept the
successor’s offer of employment. See id. Critical to whether the incumbent
employees would accept, and thus allow the union to retain majority status,
are the successor’s terms of employment. Id. As the Board explained:
      When an employer who has not yet commenced operations
      announces new terms prior to or simultaneously with his
      invitation to the previous work force to accept employment under
      those terms, we do not think it can fairly be said that the new
      employer “plans to retain all of the employees in the unit,” as that
      phrase was intended by the Supreme Court.
Id. The Board cautioned that a broader reading of Burns, which focused only
on whether the successor intended to retain the employees, would cause
successors “to refrain from commenting favorably at all upon employment
prospects of old employees” so as to retain their “right to unilaterally set initial
terms, a right to which the Supreme Court attache[d] great importance in
Burns.” Id. Instead, under Spruce Up’s test, what a new employer must avoid
                                         8
    Case: 16-60715        Document: 00514196334   Page: 9    Date Filed: 10/16/2017



                                   No. 16-60715
is misleading employees or otherwise failing to provide notice of changing
employment terms:
      [T]he caveat in Burns . . . should be restricted to circumstances in
      which the new employer has either actively, or by tacit inference,
      misled employees into believing they would all be retained without
      changes in their wages, hours, or conditions of employment, or at
      least to circumstances where the new employer . . . has failed to
      clearly announce its intent to establish a new set of conditions
      prior to inviting former employees to accept employment.
Id. (footnote omitted).
      We have summarized the holdings of Burns and Spruce Up as follows:
While “a successor employer is ordinarily free to set initial terms on which it
will hire its predecessor’s employees, when a successor evinces a ‘perfectly
clear’ intention to retain the predecessor’s employees, it must consult with
their bargaining representative before fixing its own terms.” Adams & Assocs.,
Inc. v. NLRB, No. 16-60333, 2017 WL 4079063, at *8 (5th Cir. Sept 15, 2017).
A successor set on retaining its predecessor’s employees may dispel this
“perfectly clear” intention by giving employees “prior notice of its intention” to
institute its own initial terms or by “hold[ing] itself” as if it will not adhere to
the terms of the previous collective-bargaining agreement (“CBA”). NLRB v.
Hous. Bldg. Servs., Inc., 128 F.3d 860, 864 n.6 (5th Cir. 1997) (per curiam).
      Creative does not dispute that it is a successor, so we focus on whether
it was a “perfectly clear” one. The key question here is whether Creative
provided sufficient and timely notice of its intent to change the hoppers’ terms
and conditions of employment, thereby clarifying that it was an ordinary
rather than perfectly clear successor.
      The Board held that Creative was a perfectly clear successor. To the
Board, June 1 rather than June 2 was the date by which Creative had to give
notice of its intent to offer employment on different terms, so Creative’s June 2

                                         9
   Case: 16-60715     Document: 00514196334     Page: 10   Date Filed: 10/16/2017



                                 No. 16-60715
announcement was irrelevant. As to the pre-June 2 communications, the Board
concluded: (1) Richard did not tell Flagge about the new terms of employment
and therefore Flagge did not tell those terms to the 50 Berry III hoppers he
gave applications to; (2) Richard’s communication of new terms to
approximately 20 Berry III hoppers and the subsequent word-of-mouth spread
of those new terms were insufficient to put a majority of Creative’s hoppers on
notice; and (3) inclusion of tax forms “without explanation, let alone an express
announcement that taxes would be withheld from the hoppers’ pay, was too
ambiguous” for “a reasonable employee in like circumstances [to] understand
that continued employment [was] conditioned on acceptance of materially
different terms.” Creative Vision Res., LLC, 364 N.L.R.B. No. 91, slip op. at 4–
6 & n.12 (2016).
      Creative disputes each of these conclusions. It argues that its June 2
announcement of new terms was timely because the announcement preceded
the formal hiring of Berry III’s hoppers. Creative also argues that its pre-
June 2 communications with the hoppers were sufficient to put them on notice.
First, the Board erred by improperly substituting its credibility determinations
for the ALJ’s over whether Richard told Flagge of the new terms of
employment. Second, the Board erred by rejecting the credited evidence of the
word-of-mouth communications between the hoppers. Finally, Creative argues
that the Board’s conclusion about the ambiguity of the tax forms “demeans the
hoppers,” as any American worker would realize that a tax form indicating that
the employer will deduct taxes means the employer intends to do just that.
      We consider each of these arguments in turn.
               i. The June 2 Announcement
      The Board’s conclusion that Creative’s June 2 announcement was
untimely is well founded. To reach this conclusion, the Board summarized its
past decisions as holding that a successor employer may unilaterally set initial
                                       10
    Case: 16-60715    Document: 00514196334         Page: 11   Date Filed: 10/16/2017



                                   No. 16-60715
terms of employment if it “clearly announce[s] its intent to establish a new set
of conditions prior to, or simultaneously with, its expression of intent to retain
the predecessor’s employees.” Id. at 3. But after the successor expresses its
intent to retain the predecessor’s employees, an announcement of new terms,
“even if made before formal offers of employment are extended or the successor
commences operations, will not vitiate the bargaining obligation.” Id. The
Board’s    justification     for   this        prior-or-simultaneous-announcement
requirement is as follows:
      [A] new employer that expresses an intent to retain the
      predecessor’s work force without concurrently revealing to a
      majority of the incumbent employees that different terms will be
      instituted, improperly benefits from the likelihood that those
      employees, lacking knowledge that terms and conditions will
      change, will choose to stay in the positions they held with the
      predecessor, rather than seeking employment elsewhere.
Id. at 6. After stating the legal standard it would apply, the Board found that
Creative expressed an intent to retain Berry III’s employees between mid-May
and June 1.
      This court has briefly spoken twice about the timing of an announcement
of new terms and its effect on notice. We recently observed in Adams &
Associates that a communication of new employment terms through offer
letters and employment agreements was untimely because the communication
occurred after the successor evinced an intent to retain its predecessor’s
employees. Adams & Assocs., 2017 WL 4079063, at *8. In Houston Building
Services, we opined that a successor may not set its own initial terms if it fails
to give “prior notice of its intention” and it “holds itself as if it will adhere to
the terms of the previous CBA.” Hous. Bldg. Servs., 128 F.3d at 864 n.6. We
turn to our sister circuits for further guidance.



                                          11
    Case: 16-60715    Document: 00514196334       Page: 12   Date Filed: 10/16/2017



                                  No. 16-60715
      The D.C. Circuit explicated the rationale for prior or simultaneous
announcement of new terms in International Ass’n of Machinists & Aerospace
Workers, AFL–CIO v. NLRB, 595 F.2d 664 (D.C. Cir. 1978). There, the D.C.
Circuit approved of Spruce Up’s qualification of Burns’s perfectly clear
exception. Id. at 674. Recall that the Spruce Up Board held that it is not
“perfectly clear” that a successor “plans to retain all” the predecessor’s
employees when it also plans to impose new terms on those employees. Spruce
Up, 209 N.L.R.B. at 195. The successor can reasonably anticipate that some
incumbents will balk at and decline the new terms. See id. This qualification,
while sensible, generates an additional problem, one the D.C. Circuit
identified:
      [I]n the Board’s view . . . the successor . . . may endeavor to conceal,
      or at least postpone publicity on, reemployment objectives in order
      to avoid the onus of bargaining during the usually difficult period
      of takeover, and the incumbent employees may thereby be
      deprived of early appraisal of their retention prospects.
Int’l Ass’n of Machinists, 595 F.2d at 675. To provide an “important measure
of protection” against this possibility, the Board adopted and the D.C. Circuit
approved a prior-or-simultaneous-announcement requirement. Id. at 674.
Such a requirement ensures that incumbent employees will not be “lulled into
a false sense of security” by a successor’s announcement that it intends to
retain the incumbents. Id. at 675; see also S & F Mkt. St. Healthcare LLC v.
NLRB, 570 F.3d 354, 359 (D.C. Cir. 2009) (“[A]t bottom the ‘perfectly clear’
exception is intended to prevent an employer from inducing possibly adverse
reliance upon the part of employees it misled or lulled into not looking for other
work.”). The D.C. Circuit went on to note that even when a subsequent
announcement of new terms occurs before actual hiring, incumbent employees
may “lack . . . sufficient time to rearrange their affairs.” Int’l Ass’n of
Machinists, 595 F.2d at 675 n.49. In those situations, they may “be forced to
                                        12
    Case: 16-60715       Document: 00514196334          Page: 13     Date Filed: 10/16/2017



                                       No. 16-60715
continue in the jobs they held under the successor employer, notwithstanding
notice of diminished terms.” Id.
       The Seventh Circuit has found this reasoning persuasive. In Canteen
Corp., it approved the Board’s rejection of the view “that the obligation to
bargain only arose when the employer had failed to announce the initial
employment terms prior to, or simultaneously with, the extension of
unconditional job offers to the predecessor employees.” Canteen Corp. v. NLRB,
103 F.3d 1355, 1360, 1364–65 (7th Cir. 1997). Similarly, the Sixth Circuit, in
DuPont Dow, held that the announcement of new terms before operations
commenced but after formal offers were made and accepted came too late. See
DuPont Dow Elastomers, L.L.C. v. NLRB, 296 F.3d 495, 506 (6th Cir. 2002).
       We are persuaded by the Board’s and D.C. Circuit’s reasoning of the
wisdom of the prior-or-simultaneous-announcement requirement. We apply it
here and find, after careful examination of the record and the Board’s
inferences drawn therefrom, that substantial evidence supports the Board’s
conclusion that Creative expressed an intent to retain the Berry III hoppers by
June 1. Thus, Creative’s announcement of new terms on June 2 was untimely.
       The record reflects that the shift from Berry III to Creative would be
abrupt, so Creative needed to ensure it had hoppers lined up in advance.
Creative distributed 70 applications to Berry III hoppers and made no efforts
to hire hoppers from other sources. 2 Creative had no reason to do so. Richard



       2 Creative argues that it sought applicants from sources other than Berry III’s
hoppers. It did not, however, file an exception to the ALJ’s finding to the contrary, and
therefore the Board found that Creative was procedurally foreclosed from raising the issue.
Under the circumstances, we will not consider this question. See 29 U.S.C. § 160(e) (“No
objection that has not been urged before the Board, its member, agent, or agency, shall be
considered by the court, unless the failure or neglect to urge such objection shall be excused
because of extraordinary circumstances.”); Woelke & Romero Framing, Inc. v. NLRB, 456
U.S. 645, 665 (1982) (stating that § 160(e) precludes a court of appeals from reviewing claims
not raised to the Board).
                                             13
   Case: 16-60715    Document: 00514196334      Page: 14   Date Filed: 10/16/2017



                                 No. 16-60715
knew the quality of the hoppers’ work, and his dissatisfaction was not with the
hoppers but with Berry III’s management. Further, finding and training new
hoppers would have been a major undertaking, delaying what was supposed to
be a rapid transition. Richard did not interview any applicants or perform
reference checks on them, and he testified that he was agreeing to hire
Berry III hoppers who submitted applications. The distributed applications
also contained W-4s—a tax form that is, as the Board noted, typically filled out
after an employee is hired. From these facts, the Board inferred that the hiring
process was a formality and that Creative sought to hire the Berry III hoppers
en masse. And that is just what happened. On June 1, when Creative had
enough Berry III applicants, Richard cancelled Berry III’s contract with
Richard’s Disposal. All 44 hoppers Creative employed on the first day of
operations were previously employed by Berry III. A reasonable mind could
accept such evidence and inferences as sufficient to support the conclusion that
by June 1, Creative had expressed an intent to retain the Berry III hoppers.
      Creative argues that its whole hiring process was “in flux” up until
June 2 when the hoppers hopped on the trucks. It was only at that point that
the hoppers were formally hired and it became “perfectly clear” how many
would accept Creative’s new terms. Creative relies on Emerald Maintenance,
Inc. v. NLRB, 464 F.2d 698 (5th Cir. 1972), to argue that the delay caused by
insufficient hopper applications and uncertainty over how many hoppers would
accept the new terms indicates that the Union’s majority status was not clear
“until after the work force had been assembled” on June 2. See id. at 701.
There, Emerald required the incumbent employees to reapply for their jobs and
refused to recognize the union’s referral slips. Id. at 700. This refusal
contravened its predecessor’s CBA, which required the predecessor to fill all
its positions with union members. Id. Emerald built up its workforce after
commencing operations and hired a significant number of non-incumbents. Id.
                                      14
    Case: 16-60715     Document: 00514196334       Page: 15   Date Filed: 10/16/2017



                                  No. 16-60715
This court found that Emerald was not a perfectly clear successor because “it
was not clear that a majority of Emerald employees were union members until
after the work force had been assembled.” Id. at 701.
      Emerald differs in key ways from this case. Unlike Creative’s application
process, Emerald’s was not pro forma—it hired a significant number of non-
incumbents and refused to hire union members simply because they were
union. Emerald indicated from the outset that it intended to set its own terms
by refusing to follow the terms of the CBA during the application process.
Emerald built its workforce after it commenced operations and did so gradually
(unlike Creative), making it less evident that the incumbent union’s majority
status would continue. Finally, the procedural posture of Emerald informs our
understanding of it. There, we considered the case without owing deference to
a Board finding of perfectly clear successorship. (Remember that Burns was
decided in the interim between the Board’s decision in Emerald and ours. Id.
at 699–700.) Here, by contrast, the Board has found that Creative is a perfectly
clear successor, and we do not review de novo but for substantial evidence.
      Creative is also wrong to assume that an expression of intent to retain
the incumbent workforce is limited to express announcements or formal hiring.
Canteen Corp. is particularly instructive in this regard. There, the Seventh
Circuit refused to disturb the Board’s determination that, based on the
“totality   of   Canteen’s   conduct,”   Canteen    formed    an   intent,   “albeit
unannounced,” to retain its predecessor’s employees. Canteen Corp., 103 F.3d
at 1363. This was in spite of the fact that Canteen “never announced an
intention to employ the predecessor’s employees” and never “state[d] that they
would be hired under the predecessor’s terms and conditions.” Id. at 1362.
Reviewing the totality of Canteen’s conduct, the Board and the court found
particularly relevant that Canteen “neglected to take serious steps to recruit
from other sources.” Id. at 1363. Here, we similarly find substantial evidence
                                         15
    Case: 16-60715     Document: 00514196334       Page: 16    Date Filed: 10/16/2017



                                   No. 16-60715
to support the Board’s finding that, based on the totality of Creative’s conduct
(and in particular its failure to take serious steps to recruit outside of
Berry III’s workforce), Creative intended to retain Berry III’s hoppers by
June 1.
      Finally, we note that the facts of this case make it unnecessary for us to
consider whether there are some situations where a subsequent announcement
of new terms before formal hiring or commencement of operations will be
timely. 3 In this case, the June 2 announcement clearly was untimely. The
announcement occurred the same day the hoppers were formally hired and
Creative’s operations commenced. This same-day announcement gave the
hoppers insufficient time to rearrange their personal affairs.
               ii. Pre-June 2 Communications
      Having concluded that Creative’s June 2 announcement of new terms
was untimely, we turn now to whether Creative gave notice of its intent to
establish new terms on or before June 1. In analyzing this issue, we consider
the cumulative effect of three pre-June 2 communications from Creative to the
hoppers: (1) Richard’s alleged communication to Flagge about the new terms
of employment; (2) Richard’s communication of the new terms to about
20 hoppers and the subsequent word-of-mouth exchanges among the hoppers;
and (3) the inclusion of tax withholding forms with the job applications. We




      3  The Second Circuit indicated as much in Nazareth Regional High School v. NLRB
when it read Spruce Up as:
       limited to those situations where employees are led at the outset by the
       successor-employer to believe that they will have continuity of employment on
       pre-existing terms and as not applying where the new employer dispels any
       such impression prior to or simultaneously with its offer to employ the
       predecessor’s work force.
549 F.2d 873, 881 (2d Cir. 1977) (quoting Bhd. of Ry. Clerks v. REA Express, Inc., 523
F.2d 164, 171 (2d Cir. 1975)).
                                         16
   Case: 16-60715    Document: 00514196334      Page: 17   Date Filed: 10/16/2017



                                 No. 16-60715
conclude that all three combined did not provide a majority of Creative’s
hoppers with sufficient notice of the new terms.
      We turn first to Richard’s alleged conversations with Flagge. Recall that
Flagge, a hopper, spoke to Richard and passed out about 50 applications to
other hoppers. There is a dispute about what Richard told Flagge. Richard
claimed he told Flagge about the new terms. Flagge denied this. The Board
ultimately sided with Flagge, concluding that “Richard did not inform Flagge
of the new terms and conditions of employment and, consequently, Flagge did
not inform any of the hoppers to whom he gave applications that their terms
and conditions would change under [Creative].” Creative, slip op. at 1.
      Creative argues that the Board erred by siding with Flagge. In Creative’s
view, the ALJ credited Richard as “a sincere and meticulous witness,” and thus
necessarily credited Richard’s testimony that he told Flagge the new terms. By
reaching the opposite credibility finding than the ALJ, who actually saw the
witnesses, the Board’s credibility choice was unsupported by substantial
evidence.
      In making this argument, Creative mischaracterizes the ALJ’s and
Board’s findings. The Board could not have erred in dismissing the ALJ’s
credibility determination over what Richard told Flagge because the ALJ did
not make a credibility determination over what Richard told Flagge. While
ALJ “credibility determinations are binding except in rare instances,” Adams
& Assocs., 2017 WL 4079063, at *8, no relevant ALJ credibility determination
was made here. In order to see why, a detailed review of the ALJ’s decision is
necessary.
      The ALJ began his analysis of Richard’s testimony by stating that
Richard said that he told Flagge about the new terms. The ALJ then noted that
“Flagge’s testimony squarely contradicts Richard . . . on this point.” Creative,
slip op. at 20 (ALJ op.). Flagge said that Richard did not tell him anything
                                      17
    Case: 16-60715    Document: 00514196334      Page: 18    Date Filed: 10/16/2017



                                  No. 16-60715
about the new terms. The ALJ then moved to a separate issue in Richard’s
testimony regarding how he had passed out applications to about 20 other
hoppers and told them about the new terms. Regarding this testimony, the ALJ
noted that the hoppers did not corroborate Richard’s testimony. But the ALJ
also noted that other factors made Richard appear credible, such as Richard’s
appearance as a meticulous witness. Thus, the ALJ was confronted with
whether to credit Richard’s testimony about two different purported
communications: (1) what Richard told Flagge, and (2) what Richard told the
20 hoppers.
      Given this context, the ALJ’s finding becomes clear. The ALJ credited
Richard’s testimony only with respect to what he told the 20 hoppers, not with
respect to what he told Flagge. Specifically, the ALJ’s credibility finding on this
point was the following:
            This finding, that hoppers working for Berry III learned
      some information about [Creative] from Jackson, does not
      contradict Richard[’s] . . . testimony that he informed hoppers
      about [Creative’s] initial terms of employment. Although
      Richard[’s] . . . testimony is     uncorroborated, it is    also
      uncontradicted. Moreover, it is consistent with the fact that at
      least some hoppers knew about the contemplated $11-per-hour
      wage rate.
            Further, as discussed above, Richard . . . appeared to be a
      sincere and meticulous witness. For these reasons, I credit his
      testimony that he told some of the hoppers—those to whom he gave
      employment application forms—that [Creative] would be paying
      an $11-per-hour wage, would guarantee 8 hours of employment per
      day, would pay overtime for hours worked in excess of 40 per week,
      and would withhold taxes from their paychecks. Based on
      Richard[’s] . . . credited testimony, I also find that he told these
      hoppers that [Creative] guaranteed four holidays.
Id. at 22.

                                        18
    Case: 16-60715      Document: 00514196334    Page: 19     Date Filed: 10/16/2017



                                  No. 16-60715
      As the emphasized portion highlights, the ALJ’s credibility finding
relates only to Richard’s testimony that he told the 20 hoppers about the new
terms.   How    could    the   ALJ   credit   Richard’s     testimony   about    his
communications with Flagge as “uncontradicted” when the ALJ explicitly
described that testimony earlier as being “squarely contradict[ed]?” Instead,
the ALJ’s finding should be read to mean what it says: the ALJ credited
Richard’s uncorroborated and uncontradicted testimony about what he told the
20 hoppers, not the contradicted testimony about what he told Flagge.
      And this reading makes sense. This is not a case where the ALJ
implicitly but necessarily resolved a credibility dispute. In the ALJ’s eyes,
Richard telling 20 hoppers about the new terms was sufficient (among other
circumstances, including the June 2 communications) to evade the perfectly
clear exception. The ALJ therefore had no reason to decide whether Richard or
Flagge was being truthful with respect to their conversation because the ALJ’s
conclusion did not hinge on that determination. Finally, we note that the
Board’s reading of the ALJ’s decision appears to match our own. The Board
never stated that it was dismissing an ALJ credibility determination. In fact,
with regard to the ALJ’s credibility findings, the Board expressly stated that
it found no basis for reversing the findings. Id. at 1 n.1.
      We are left with a situation in which the ALJ did not make a credibility
finding for this dispute and the Board found that “Richard did not inform
Flagge of the new terms and conditions of employment.” Id. at 1. Under these
circumstances—where (1) the ALJ did not resolve the factual dispute raised by
the conflicting testimony (Richard’s and Flagge’s competing versions of their
conversation); (2) there is a clear Board finding (Richard did not tell Flagge
about the new terms); and (3) the ALJ credited both witnesses with respect to
other conversations (Richard’s uncontradicted testimony about what he told
the 20 hoppers, and Flagge’s uncontradicted testimony about what he did not
                                        19
    Case: 16-60715        Document: 00514196334           Page: 20     Date Filed: 10/16/2017



                                        No. 16-60715
tell the other hoppers)—we will not disturb the Board’s finding under the
substantial evidence standard of review.
       But even if the ALJ made a credibility determination that the Board
overrode, the credibility choice is ultimately irrelevant. Both the ALJ and the
Board agree that Flagge never communicated the new terms to the hoppers.
Because Flagge never passed along Richard’s message, no additional
employees were put on notice of the new terms. See Adams & Assocs., 2017 WL
4079063, at *8 n.6 (observing that the notice inquiry “is conducted from the
employees’ perspective” (citing Fall River Dyeing & Furnishing Corp. v. NLRB,
482 U.S. 27, 43–44 (1987); NLRB v. Hous. Bldg. Serv., Inc., 936 F.2d 178, 180
n.1 (5th Cir. 1991))).
       We next consider Richard’s communication of new terms to about 20
hoppers (plus the subsequent informal word-of-mouth exchanges between the
hoppers). These communications were insufficient to put a majority of
Creative’s workforce on notice of the new terms. Although the Burns Court and
Spruce Up Board spoke in terms of a plan “to retain all of the employees in the
unit,” the Board and lower courts have subsequently recognized that the
relevant inquiry is whether the successor planned to retain enough of the
predecessor’s employees so that the union’s majority status will continue. 4


       4  See Galloway Sch. Lines, 321 N.L.R.B. 1422, 1427 (1996) (“To summarize, the duty
to bargain may not arise when initial employment terms are set because it may not be evident
at that time that the union’s majority status in the old work force will continue in the new
one. However, in other situations, it may be apparent from the new employer’s hiring plan
that the union's majority status will continue, and then the new employer is required to
bargain over initial terms.”); see also DuPont Dow, 296 F.3d at 500–01 (“But where it is
‘perfectly clear’ that the new employer intends to retain the unionized employees of its
predecessor as a majority of its own work force under essentially the same terms as their
former employment, the new employer becomes a ‘perfectly clear successor’ and must bargain
with the union.” (emphasis added)); Canteen Corp., 103 F.3d at 1361–62 (“The Court thus
established that a successor would be required to bargain with the union before setting its
initial terms of hiring when it was clear that it intended to hire a majority of the predecessor’s
workforce.” (emphasis added)).

                                               20
    Case: 16-60715        Document: 00514196334           Page: 21     Date Filed: 10/16/2017



                                        No. 16-60715
Such a rule is sensible, and the Board’s reasoning shows why. Here, the Board
reasoned that allowing a successor to communicate its new terms to a minority
of its incumbent employees would invite abuse. A new employer “would be
encouraged to announce changes in preexisting terms only to a select few
incumbent employees, while allowing the majority of employees to be lulled by
its silence into not seeking other work.” Creative, slip op. at 5. Like the Board,
we conclude that such a result would be at odds with Burns and Spruce Up.
       The word-of-mouth spread of the new terms to some hoppers does not
change this result. Both the ALJ and the Board found that “the record affords
no way of quantifying how many of the hoppers had learned about the $11 per
hour wage rate or the other terms and conditions of employment before they
reported for work . . . on June 2.” Id. Neither witness who testified that the
hoppers knew of the new pay rate before June 2 said how many hoppers were
privy. 5 It was reasonable for the Board to conclude that a majority of the



       5  The ALJ, relying on the testimony of one hopper, Kumasi Nicholas, also found that
Creative notified some other hoppers about the new terms in advance of the June 2 meeting.
The Board found that Nicholas’s testimony did not support a finding that the hoppers were
told of the new terms in advance. On direct examination, Nicholas was asked, “[W]hat
happened on the very first day that [Creative] began operations[?]” Nicholas responded,
“Well, they told us ahead of time—Mrs. Jackson told us ahead of time, you know, might be
switching over to another little company where—you know, a pay rate, and she just let us
know ahead of time, and then that’s when, you know, they started off.” An effort to clarify
whether Nicholas learned about the pay rate before the June 2 meeting produced the
response, “I’m not sure. It’s been about a year. . . . I know she told me that, but I’m not sure.”
Creative, slip op. at 5 n.13.
        We will not disturb the Board’s conclusion. We acknowledge that when “the Board
disagrees with the ALJ’s findings, this court examines the findings of the Board more
critically than it would have done had the Board agreed with the ALJ.” Tex. World Serv. Co.,
Inc. v. NLRB, 928 F.2d 1426, 1430 (5th Cir. 1991). “But this court still sustains the Board’s
findings if the record taken as a whole contains substantial evidence to support those
findings.” Id. at 1431. “Provided substantial evidence exists, this court cannot reverse the
Board’s decision when the Board and the ALJ merely draw different inferences from
established facts.” Id. Here, the Board merely drew a different inference (that Nicholas
learned of the new terms at the June 2 meeting) from facts the ALJ and Board shared. Based
on the ambiguity of Nicholas’s response and the uncertainty with which he delivered it, we
find that substantial evidence supports the Board’s finding.
                                               21
   Case: 16-60715     Document: 00514196334     Page: 22   Date Filed: 10/16/2017



                                 No. 16-60715
incumbent hoppers were not put on notice through Richard’s communication
of new terms to about 20 hoppers and subsequent word of mouth.
      The Board also found that, from the hoppers’ perspective, the new pay
rate was unsubstantiated rumor or gossip and therefore could not constitute a
clear announcement of the new terms. Taylor, the hopper who testified that he
learned about the new pay rate before June 2, could not identify his source of
information. The Union official, who received a call from hoppers claiming they
heard Creative would pay only $11 per hour, said the hoppers could not confirm
where their information came from. We will not disturb the Board’s reasonable
conclusion that, as rumor and gossip with no clear source, the new terms were
not clearly announced. Such a conclusion makes sense given that the purpose
of a clear announcement is to give incumbent employees an opportunity to
reshape their personal affairs. It is reasonable to conclude that an employee
would not reshape his or her personal affairs (i.e., begin searching for new
work) because he or she overhears uncorroborated rumors.
      Turning lastly to the tax withholding forms, we conclude that the Board’s
decision, finding these forms insufficient to put the hoppers on notice, is
supported by substantial evidence. Certainly, the tax forms conspicuously note
that their purpose is to allow an employer to withhold taxes and social security.
Creative argues that such a withholding would fundamentally change the
hoppers’ terms of employment, as (so the argument goes) it would convert them
from independent contractors to employees. Creative further argues that with
this information, the hoppers should have deduced that the forms signaled a
change in their terms of employment.
      While Creative’s argument is reasonable, the Board’s finding is even
more so. The Board concluded that the inclusion of the tax forms was too
ambiguous to constitute sufficient notice. In doing so, the Board pointed out
that it was unclear whether the hoppers filled out tax forms for Berry III. Had
                                       22
   Case: 16-60715    Document: 00514196334     Page: 23   Date Filed: 10/16/2017



                                No. 16-60715
they previously done so, Creative’s inclusion of tax forms would not clearly
signal a change in employment terms. Further, the Board observed that no
evidence existed that the hoppers considered themselves independent
contractors rather than employees. Absent knowledge of their alleged original
status as independent contractors, the hoppers would be unable to deduce that
a tax withholding would change that status. Finally, a number of hoppers
wrote that they were exempt from paying taxes on the forms, indicating that
the tax forms did not signal to the hoppers that a change in tax collection
practices was imminent. Indeed, none of the hoppers testified that they
understood that Creative planned to deduct taxes from their pay before the
June 2 announcement. Given both the ambiguity of the announcement and the
multistep deductions required for an employee to identify the change in
employment terms, we determine that the Board’s conclusion that the tax
forms did not put the hoppers on notice is supported by substantial evidence.
See Rosdev Hosp., Secaucus, LP & La Plaza, Secaucus, LLC, 349 N.L.R.B. 202,
207 (2007) (ALJ op.) (“[T]o the         extent an employer’s pretakeover
announcement contains ambiguities regarding the terms and conditions of
employment offered to employees, such ambiguities will be resolved against
the employer.”).
      The two cases Creative cites to support its argument that the inclusion
of tax forms was sufficient notice—S & F Market and Ridgewell’s—in fact
demonstrate the reasonableness of the Board’s position. Both present
situations in which the notice at issue explicitly stated the new terms. No
multistep deductions were required on the part of the employees. In S & F
Market, the new employer included a cover letter with each job application that
promised “significant operational changes,” identified various pre-employment
checks and tests to be passed, and required the applicant to affirm his or her
understanding that the employment offered would be temporary and at will.
                                      23
   Case: 16-60715     Document: 00514196334     Page: 24   Date Filed: 10/16/2017



                                 No. 16-60715
S & F Mkt., 570 F.3d at 356. The panel concluded that “the employees had
every indication—from S & F’s job applications, interviews, and letters offering
employment—that S & F intended to institute new terms of employment.” Id.
at 360 (emphasis added). Similarly, in Ridgewell’s, the new employer
announced to the union during a meeting that it would change the workers’
statuses from employees to independent contractors. Ridgewell’s Inc., 334
N.L.R.B. 37, 37 (2001). The announcement “clearly signaled that the [new
employer’s] initial terms and conditions of employment would differ.” Id.
      To be clear, a new employer need not produce an itemized list of changes
to employment terms. But the inclusion of tax forms in this case falls well short
of the simple and direct announcements in S & F Market (via a cover letter
with the job application) and Ridgewell’s (during a meeting with the union).
      We acknowledge that this case does not present facts indicating that
Creative endeavored to create an impression that it would keep Berry III’s
terms. This case is therefore slightly dissimilar from DuPont Dow and Elf
Atochem, two opinions the Board cites to support its decision. In DuPont Dow,
a single sentence in a memorandum distributed to the employees stated that
the new employer would set initial terms. DuPont Dow, 296 F.3d at 503. This
single sentence was not “sufficiently clear and definite to overcome the
impression carefully created by the Company that the terms and conditions
would remain the same.” Id. Similarly, in Elf Atochem, the new employer told
the employees it would offer “comparable” terms and conditions and then
reneged. Elf Atochem N. Am., Inc., 339 N.L.R.B. 796, 808 (2003).
      But while the case before us is distinguishable from DuPont Dow and Elf
Atochem, the distinction is not dispositive. The Spruce Up Board did not limit
the perfectly clear exception to situations where employees are actively misled.
Rather, the Board warned that employees could be misled merely through
“tacit inference.” Spruce Up, 209 N.L.R.B. at 195. Indeed, even when
                                       24
   Case: 16-60715     Document: 00514196334     Page: 25    Date Filed: 10/16/2017



                                 No. 16-60715
employees “are not affirmatively led to believe that existing terms will be
continued,” the expression of intent to retain the incumbents can, by itself,
“engender expectations,” causing employees to “forego the reshaping of
personal affairs.” Int’l Ass’n of Machinists, 595 F.2d at 674.
         b. Necessity of a Bargaining Demand
      Creative’s next argument is that it did not violate its bargaining
obligation because at the time Creative unilaterally set terms, the Union had
not sent a bargaining demand. It relies on Fall River Dyeing & Furnishing
Corp v. NLRB, to argue that all successors are free to set initial terms before
the union demands bargaining. Creative’s duty to bargain was therefore not
triggered until the Union’s demand on June 6, four days after Creative
announced its initial terms.
      We find this argument meritless. As the Board pointed out, Fall River’s
demand rule “developed in a very different context,” namely the ordinary
successor context. Creative, slip op. at 6. The Board concluded that nothing in
the language or the reasoning of Fall River supports the demand rule’s
extension to the perfectly clear successor context. A full digression into Fall
River and cases interpreting it shows why.
      In Fall River, the Supreme Court addressed when an ordinary
successor’s obligation to bargain with an incumbent union attaches. See Fall
River, 482 U.S. at 30. The successor in that case restarted its predecessor’s
operations following a seven month hiatus and gradually built its workforce.
Id. at 32–33, 45. As a result of this gradual buildup, the percentage of the
successor’s workforce composed of its predecessor’s employees fluctuated. See
id. at 47. Due to this ongoing fluctuation, the Court was tasked with setting
the proper moment to check to see if the majority of the successor’s workforce
was composed of its predecessor’s employees. See id. To set this moment, the
Court adopted the “substantial and representative complement” rule. Id. A
                                       25
    Case: 16-60715       Document: 00514196334         Page: 26     Date Filed: 10/16/2017



                                      No. 16-60715
successor’s bargaining obligation is triggered when it hires a “substantial and
representative complement” of its workforce, a majority of which had
previously been employed by its predecessor. Id. But a bargaining obligation
only triggers at this moment if the union has made a bargaining demand. Id.
at 52. The Court reasoned that the combination of the “substantial and
representative complement” rule as well as the demand rule would avoid
placing “an unreasonable burden” on the employer to determine when its
bargaining obligation attaches. See id. at 50. “Once the employer has concluded
that it has reached the appropriate complement, then, in order to determine
whether its duty to bargain will be triggered, it has only to see whether the
union already has made a demand for bargaining.” Id. at 52–53.
       Importantly, however, the Fall River Court suggested that in some
situations the composition of the employer’s workforce alone may trigger a duty
to bargain. The Fall River Court observed that the “‘triggering’ fact for the
bargaining obligation” in Burns was the “composition of the successor’s work
force.” Id. at 46. The Court noted that in Burns the predecessor’s “contract
expired on June 30 and [the successor] began its services with a majority of
[the predecessor’s] guards on July 1.” Id. at 47; see Burns, 406 U.S. at 275.
There was no “start-up period by the new employer while it gradually buil[t]
its operations and hire[d] employees.” Fall River, 482 U.S. at 47.
       No case Creative cites has extended the demand requirement that Fall
River established for ordinary successors to perfectly clear successors. 6




       6 Cadillac Asphalt, the one case Creative cites as applying the demand rule in the
perfectly-clear-successor context, actually supports the contention that a perfectly clear
successor’s obligation to bargain over initial terms may arise before a union demand. In
Cadillac Asphalt, the union’s demand came after Cadillac changed its terms and conditions.
See Cadillac Asphalt Paving Co., 349 N.L.R.B. 6, 7–8 (2007). Cadillac stopped contributing
to its employee’s union benefit fund on July 16. Id. at 7. The union’s response came two days
later, on July 18. Id. Nevertheless, the Board held that Cadillac was a perfectly clear
                                             26
    Case: 16-60715     Document: 00514196334      Page: 27    Date Filed: 10/16/2017



                                   No. 16-60715
Tellingly, not all courts even extend the demand requirement to all ordinary
successor cases. The Second Circuit in Banknote Corp., limited the demand
rule to factual circumstances analogous to Fall River—i.e., where there is a
“gradual or staggered hiring” or “a significant hiatus in operations.” Banknote
Corp. of Am. v. NLRB, 84 F.3d 637, 646 (2d Cir. 1996). In those cases, a
bargaining demand has an important function as there “may be considerable
doubt as to whether a union that enjoyed the support of a majority of a
predecessor’s bargaining unit continues to do so under the successor’s
operation.” Id. at 645. But when the successor engages in “a rapid transition
period with the immediate hiring of a full employee complement,” the rationale
for the demand rule dissipates. Id. at 646. In those cases, the successor will be
able to “easily discern its obligation to presume that the [union] continued to
enjoy majority status.” Id. at 645–46.
      While this court has indicated that a union bargaining demand is
required to trigger a bargaining obligation in the ordinary successor context,
see Hous. Bldg. Serv., 936 F.2d at 180, we find Banknote’s reasoning persuasive
for the perfectly clear successor context. Self-evident as it may be, the perfectly
clear exception only applies when it is “perfectly clear” that the union’s
majority status will survive the transition from predecessor to successor. See
Burns, 406 U.S. at 294–95. Accordingly, sending a bargaining demand to a
perfectly clear successor would be superfluous because the new employer
would be able to “easily discern” from the outset that the union will
presumptively retain its majority status during the transition. See Banknote
Corp., 84 F.3d at 645–46. We therefore decline to require a union bargaining
demand to trigger a perfectly clear successor’s duty not to unilaterally set



successor and ordered it to make employees whole for its failure to make benefit fund
payments starting on July 16. Id. at 13.
                                         27
    Case: 16-60715       Document: 00514196334          Page: 28     Date Filed: 10/16/2017



                                       No. 16-60715
initial terms of employment. In perfectly clear successor cases, the
“composition of the successor’s work force” alone is the “‘triggering’ fact for the
bargaining obligation.” See Fall River, 482 U.S. at 46.
           c. Validity of the Complaint
       Finally, Creative argues the Board’s complaint was void because it was
issued on behalf of Acting General Counsel Lafe Solomon, who at the time was
serving in violation of the Federal Vacancies Reform Act (“FVRA”). The Board
contends we lack jurisdiction to hear this argument because Creative was
untimely in making it. Even if we have jurisdiction, the Board contends that
the later General Counsel ratified the complaint, effectively curing any defect.
        “[T]he FVRA prevents a person who has been nominated for a vacant
PAS [Presidential nomination and Senate confirmation] office from performing
the duties of that office in an acting capacity.” NLRB v. SW Gen., Inc., 137 S.
Ct. 929, 938 (2017). Solomon’s nomination was pending in the Senate from
January 2011 to January 2013. Id. at 937. During that time, Solomon was
serving as Acting General Counsel. See id. The FVRA prohibited him from
doing so. Id. at 944. The complaint in this case was filed in March 2012 while
Solomon was serving as Acting General Counsel in violation of the FVRA.
Creative thus argues that the complaint was void and “may not be ratified.”
See SW Gen., Inc. v. NLRB, 796 F.3d 67, 71, 78 (D.C. Cir. 2015), aff’d, 137 S.
Ct. 929 (2017). 7
       The Board responds by arguing the NLRA precludes our consideration
of this issue. It relies on Section 10(e), which provides: “No objection that has


       7 Creative’s argument relies on the general rule that actions taken in violation of the
FVRA are void ab initio. The FVRA, however, expressly exempts “the General Counsel of the
National Labor Relations Board” from this rule. 5 U.S.C. § 3348(e)(1). The D.C. Circuit has
left open whether the actions of an improperly serving Acting General Counsel are voidable
or instead “wholly insulate[d] . . . even in the event of an FVRA violation.” SW Gen., 796 F.3d
at 79. We express no view on that question.
                                              28
   Case: 16-60715    Document: 00514196334       Page: 29   Date Filed: 10/16/2017



                                  No. 16-60715
not been urged before the Board, its member, agent, or agency, shall be
considered by the court, unless the failure or neglect to urge such objection
shall be excused because of extraordinary circumstances.” 29 U.S.C. § 160(e).
Creative did not challenge Solomon’s authority when it filed its exceptions to
the ALJ’s decision in February 2013. Creative did not object until April 2016,
and the Board concluded the objection was untimely. See 29 C.F.R.
§ 102.2(d)(1); see also id. § 102.46(f). Creative does not now argue that its
exceptions were timely or that it has shown extraordinary circumstances. See
Indep. Elec. Contractors of Hous., Inc. v. NLRB, 720 F.3d 543, 550–52 (5th Cir.
2013). Such arguments are forfeited. See SEC v. Life Partners Holdings, Inc.,
854 F.3d 765, 784 (5th Cir. 2017). We have held untimely objections to be
waived under Section 10(e). See Hallmark Phx. 3, L.L.C. v. NLRB, 820 F.3d
696, 712–13 (5th Cir. 2016). Because Creative did not timely object to
Solomon’s authority to file the complaint, our review of any such argument is
barred. See 29 U.S.C. § 160(e); Hallmark, 820 F.3d at 713.
                           III.     CONCLUSION
      For the foregoing reasons, we deny Creative’s petition and grant
enforcement of the Board’s order.




                                      29